Citation Nr: 1755588	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a closed head injury disability.

2.  Entitlement to a rating in excess of 50 percent for post-concussive headaches associated with residuals of a closed head injury.

3.  Entitlement to an effective date earlier than January 25, 2014, for the grant of a 50 percent rating for post-concussive headaches associated with residuals of a closed head injury.

4.  Entitlement to an effective date prior to January 25, 2014, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent
ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1989, from January 1991 to June 1991, and from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This claim was previously before the Board in May 2015, when the claims were remanded for additional development. 

In March 2017, the Board granted entitlement to a TDIU for the period since January 25, 2014 and remanded the issues of entitlement to a rating in excess of 10 percent for residuals of a closed head injury, prior to January 25, 2014, entitlement to a rating in excess of a combined 60 percent evaluation for the period since January 25, 2014 and entitlement to a TDIU for the period prior to January 25, 2014 for additional development in order to schedule a Board hearing before a Veterans Law Judge.  In a September 2017 correspondence, the Veteran subsequently withdrew his hearing request.  Thus, the hearing request is considered to be withdrawn.

The issue of entitlement to residuals of a stroke to include as secondary to a service-connected head injury has been raised by the record in a January 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Regarding the issue of entitlement to a rating in excess of 50 percent evaluation for post-concussive headaches associated with residuals of a closed head injury, in its May 2015 remand, the Board instructed the AOJ to issue a supplemental statement of the case (SSOC) that summarized the pertinent evidence and notified the Veteran and his representative of the applicable law and regulations pertinent to the issue on appeal.

However, no such SSOC was issued with respect to the issue of entitlement to a rating in excess of 50 percent evaluation assigned for post-concussive headaches associated with residuals of a closed head injury.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in light of the fact that it was expressly requested that an SSOC be issued with respect to this claim following all requested development, and the claims file does not contain any such SSOC that pertains to the issue of entitlement to a rating in excess of 50 percent evaluation assigned for post-concussive headaches associated with residuals of a closed head injury, following the requested development, the Board finds that VA has not substantially complied with the remand directives.  Consequently, a new remand is required to comply with the holding of Stegall.

Regarding the issues of entitlement to an effective date earlier than January 25, 2014, for the grant of a 50 percent rating for a residuals of a closed head injury disability and entitlement to an effective date prior to January 25, 2014, for the grant of a TDIU, in a September 2017 correspondence, the Veteran's representative indicated that the separate 50 percent disability rating granted for the Veteran's residuals of a closed head injury disability and the grant of a TDIU should both be established from November 8, 2010.  

The Board observes that these arguments have not been considered by the RO in the first instance.  Additionally, in the September 2017 correspondence, the Veteran's representative specifically noted that the RO did not decide the merits of these issues and that a SSOC to address these issues needed to be issued.

Moreover, the earlier effective date claims are inextricably intertwined with the claim for a higher separate rating for post-concussive headaches associated with residuals of a closed head injury disability. 

Accordingly, the matters of entitlement to an effective date earlier than January 25, 2014, for the grant of a separate 50 percent rating for a residuals of a closed head injury disability and entitlement to an effective date prior to January 25, 2014, for the grant of a TDIU are also remanded to the RO to address these claims in the first instance.

The Board also finds the Veteran's claim for a rating in excess of 10 percent for a residuals of a closed head injury disability must also be remanded as it is inextricably intertwined with the claim for an earlier effective date and higher rating for the separate award for post-concussive headaches associated with residuals of a closed head injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Notably, the June 2011 rating decision continued the 10 percent evaluation of closed head injury with post concussive headaches under Diagnostic Code 8045 while a February 2014 rating decision assigned a 50 percent separate evaluation for the post-concussive headaches under Diagnostic Code 8100 (the 10 percent evaluation was for memory, judgment, orientation, and neurobehavioral disturbances, rated under Diagnostic Code 8045).  As a result, the Board finds that determinations regarding these inquiries may turn on whether the separate award for post-concussive headaches is awarded an earlier effective date, with cognitive impairment and subjective symptoms covered by the disability rating assigned under Diagnostic Code 8045.

Accordingly, the case is REMANDED for the following action:

After completion of any development deemed necessary, to include associating all relevant VA treatment records with the claims file since they were last updated, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






